Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 12/21/2021. An Interview held on February 2nd, 2022 resulted in amendments to claims 7, 11, 12 and 13. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Amir Bahrami on 2/4/2022.
The application has been amended as follows: 

7.	(Currently Amended) A terminal apparatus communicating with a base station apparatus, the terminal apparatus comprising:
receiving circuitry configured to receive first information configuring uplink transmission of a phase tracking reference signal (PTRS), second information configuring time density of the PTRS, third information configuring frequency density of the PTRS, and downlink control 
transmitting circuitry configured to transmit the PUSCH and a demodulation reference signal (DMRS), and further configured to transmit the PTRS based on the first information, the second information and the third information, wherein:
the time density of the PTRS configured by the second information is determined based on the MCS;
the frequency density of the PTRS configured by the third information is based on a scheduled resource element pattern, the frequency density being proportional to a number of resource blocks mapped in the pattern for the terminal apparatus to transmit data;
the PTRS is not transmitted by the transmitting circuitry based on the number of resource blocks scheduled for the terminal apparatus to transmit data; and
an antenna port used for transmission of the PTRS is the same as at least one of antenna ports used for transmission of the DMRS.

8.	(Previously Presented) The terminal apparatus according to claim 7, wherein the time density of the PTRS is further determined based on a function of the MCS.

9.	(Previously Presented) The terminal apparatus according to claim 7, wherein the transmitting circuitry is further configured not to transmit the PTRS in a case that a predefined rule based on the MCS is satisfied.

10.	(Previously Presented) The terminal apparatus according to claim 7, wherein the time density of the PTRS is set to be higher as the MCS is larger.

11.	(Currently Amended) A base station apparatus communicating with one or more terminal apparatuses, the base station apparatus comprising:
transmitting circuitry configured to transmit first information configuring uplink transmission of a phase tracking reference signal (PTRS), second information configuring time density of the PTRS, third information configuring frequency density of the PTRS, and downlink 
receiving circuitry configured to receive the PUSCH and a demodulation reference signal (DMRS), and further configured to receive the PTRS based on the first information, the second information and the third information, wherein:
the time density of the PTRS configured by the second information is determined based on the MCS;
the frequency density of the PTRS configured by the third information is based on a scheduled resource element pattern, the frequency density being proportional to a number of resource blocks mapped in the pattern for the terminal apparatus to transmit data;
the PTRS is not received by the receiving circuitry based on the number of resource blocks scheduled for the terminal apparatus to transmit data; and
an antenna port used for transmission of the PTRS is the same as at least one of antenna ports used for transmission of the DMRS.

12.	(Currently Amended) A method for terminal apparatus communicating with a base station apparatus, the method comprising:
receiving first information configuring uplink transmission of a phase tracking reference signal (PTRS), second information configuring time density of the PTRS, third information configuring frequency density of the PTRS, and downlink control information (DCI) including a modulation and coding scheme (MCS) for a physical uplink shared channel (PUSCH); [[and]]
transmitting the PUSCH and a demodulation reference signal (DMRS); and
transmitting the PTRS based on the first information, the second information and the third information, wherein:
the time density of the PTRS configured by the second information is determined based on the MCS;
the frequency density of the PTRS configured by the third information is based on a scheduled resource element pattern, the frequency density being proportional to a number of resource blocks mapped in the pattern for the terminal apparatus to transmit data;

an antenna port used for transmission of the PTRS is the same as at least one of antenna ports used for transmission of the DMRS.

13.	(Currently Amended) A method for base station apparatus communicating with one or more terminal apparatuses, the method comprising:
transmitting first information configuring uplink transmission of a phase tracking reference signal (PTRS), second information configuring time density of the PTRS, third information configuring frequency density of the PTRS, and downlink control information (DCI) including a modulation and coding scheme (MCS) for a physical uplink shared channel (PUSCH); [[and]]
receiving the PUSCH and a demodulation reference signal (DMRS); and
receiving the PTRS based on first information, the second information and the third information, wherein:
the time density of the PTRS configured by the second information is determined based on the MCS;
the frequency density of the PTRS configured by the third information is based on a scheduled resource element pattern, the frequency density being proportional to a number of resource blocks mapped in the pattern for the terminal apparatus to transmit data; and
the PTRS is not received based on the number of resource blocks scheduled for the terminal apparatus to transmit data; and
an antenna port used for transmission of the PTRS is the same as at least one of antenna ports used for transmission of the DMRS.

14.	(Previously Presented) The base station apparatus according to claim 11, wherein the time density of the PTRS is further determined based on a function of the MCS.

15.	(Previously Presented) The base station apparatus according to claim 11, wherein the transmitting circuitry is further configured not to transmit the PTRS in a case that a predefined rule based on the MCS is satisfied.

16.	(Previously Presented) The base station apparatus according to claim 11, wherein the time density of the PTRS is set to be higher as the MCS is larger.

17.	(Previously Presented) The method according to claim 12, wherein the time density of the PTRS is further determined based on a function of the MCS.

18.	(Previously Presented) The method according to claim 12, wherein the time density of the PTRS is set to be higher as the MCS is larger.

19.	(Previously Presented) The method according to claim 13, wherein the time density of the PTRS is further determined based on a function of the MCS.

20.	(Previously Presented) The method according to claim 13, wherein the time density of the PTRS is set to be higher as the MCS is larger.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention is directed towards PTRS reference signals sent in PTRS patterns of various time/frequency density. The prior art teaches similar concepts but not exactly the patterns depicted in the drawings.


Allowable Subject Matter
Claims 7-20 renumbered as claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.M./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415